SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of (Amendment No.) Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission only as permitted by Rule 14c-5(d)(2) [X] Definitive Information Statement INTERNATIONAL CONSOLIDATED COMPANIES INC. (Exact name of registrant as specified in its in its charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: NOT
